          Case 1:17-cv-03392-VEC-SDA Document 220 Filed 02/26/20 Page 1 of 1


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                  USDC SDNY                                                             Joseph Baumgarten
February 26, 2020                                 DOCUMENT                                                              Member of the Firm
                                                  ELECTRONICALLY FILED                                                  d +1.212.969.3002
VIA ECF                                           DOC #:                                                                f 212.969.2900
                                                                                                                        jbaumgarten@proskauer.com
                                                  DATE FILED: 02/26/2020                                                www.proskauer.com
Hon. Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240


                                                                                                 MEMO ENDORSED
New York, New York 10007

Re:                     David A. Joffe v. King & Spalding LLP
                        17 Civ. 3392 (VEC)(SDA)

Dear Judge Caproni:

This law firm represents Defendant King & Spalding LLP (“K&S”) in the above-referenced
matter. We are writing in accordance with Your Honor’s Individual Practice 2(C) on behalf of
both parties to request a brief extension of time to submit the joint pretrial order and related
documents. The information required by Your Honor’s rules is as follows:

            1.          The reason for the proposed extension of time is that the parties are conferring to
                        harmonize their respective proposed submissions and require additional time to do
                        so.
            2.          The original due date for the submission of the joint pretrial order is February 28,
                        2020. See Dkt. 190.
            3.          This is the second request for an extension of this deadline, however, the previous
                        request was for a longer extension until March 13, 2020. See Dkt. 202.
            4.          Plaintiff consents to this request.
            5.          The proposed alternative date for the submission of the joint pretrial order is
                        March 4, 2020.

For the foregoing reasons, the parties respectfully request an extension of time until March 4,
2020 for the parties to submit the joint pretrial order and related documents.

Respectfully submitted,
                                                                           Application GRANTED.
PROSKAUER ROSE LLP
                                                                           SO ORDERED.                          Date: 02/26/2020
By:         /s/ Joseph Baumgarten
         Joseph Baumgarten


cc:          David Joffe, Esq. (via ECF)                                   HON. VALERIE CAPRONI
                                                                           UNITED STATES DISTRICT JUDGE

      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
